Opinion filed August 31, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                  Nos. 11-20-00021-CR & 11-20-00024-CR
                                __________

                   JESSE ALAN LEBARRON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 441st District Court
                            Midland County, Texas
                  Trial Court Cause Nos. CR49073 & CR49754


                      MEMORAND UM OPI NI ON
      Appellant, Jesse Alan LeBarron, pleaded guilty to three counts of sexual
assault of a child (CR49073) and to one count of possession of more than five pounds
but less than fifty pounds of marihuana (CR49754). See TEX. PENAL CODE ANN.
§ 22.011(a)(2) (West Supp. 2021); TEX. HEALTH & SAFETY CODE ANN.
§ 481.121(b)(4) (West Supp. 2021). Pursuant to a negotiated plea agreement, the
trial court deferred the adjudication of Appellant’s guilt in both causes and placed
Appellant on community supervision for a period of ten years in CR49073 (Cause A)
and for a period of five years in CR49754 (Cause B).
        Subsequently, the State moved to adjudicate Appellant’s guilt in both causes,
alleging that he had violated various conditions of his community supervision.1
Appellant pleaded “not true” to the State’s allegations. After it found the allegations
in the State’s motions to be true, the trial court adjudicated Appellant guilty of both
offenses, revoked his community supervision, and sentenced Appellant to
imprisonment for (1) ten years, on each count, in the Institutional Division of the
Texas Department of Criminal Justice (TDCJID) in Cause A and (2) five years in the
TDCJID in Cause B. Appellant’s sentences in both causes were ordered to be served
concurrently.
        On appeal, Appellant raises six issues in which he challenges the original plea
proceedings in both causes.2 With respect to Cause A, Appellant contends that
(1) the trial court did not allow an affirmative defense available to him; (2) the trial
court excluded exculpatory evidence; and (3) the State breached an obligation to
inform the trial court of the existence of the affirmative defense and exculpatory
evidence. With respect to Cause B, Appellant contends that (1) the trial court did
not ascertain actual possession of the marihuana; (2) the trial court excluded
evidence of physical impossibility; and (3) the State breached an obligation to
inform the trial court of the existence of exculpatory evidence. Because we lack
jurisdiction to consider any of the issues that Appellant now raises, we dismiss these
appeals.

        1
         In Cause A, the State alleged (1) ten violations of the terms of Appellant’s community supervision
as to Count I of the indictment and (2) nine violations of the terms of his community supervision as to
Counts II and III. In Cause B, the State alleged three violations of the terms of his community supervision.
        2
         Initially, the trial court appointed appellate counsel to represent Appellant. We abated these
appeals to allow Appellant to retain appellate counsel of his choice and later reinstated these appeals after
new counsel retained by Appellant appeared on appeal.

                                                     2
                                     I. Analysis
      A defendant who is placed on deferred adjudication community supervision
may raise issues relating to his original plea proceeding only in a direct appeal that
is taken when deferred adjudication is first imposed in the trial court. Manuel v.
State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999); Schibi v. State, 635 S.W.3d
461, 464–65 (Tex. App.—Eastland 2021, no pet.). Issues relating to the original plea
proceeding may not be raised in a later appeal that challenges an order adjudicating
guilt and revoking community supervision. Manuel, 994 S.W.2d at 661–62. In other
words, “an appellant will not be permitted to raise on [an] appeal from the revocation
of his community supervision any claim that he could have brought on an appeal
from the original imposition of that community supervision.” Wiley v. State, 410
S.W.3d 313, 319 (Tex. Crim. App. 2013); see also Riles v. State, 452 S.W.3d 333,
338 (Tex. Crim. App. 2015) (reiterating that failure to raise issues available to
appellant in a direct appeal from the initial judgment “results in procedural default”)
(citing Wiley, 410 S.W.3d at 320–21; Manuel, 994 S.W.2d at 661–62). Therefore, in
a direct appeal from a revocation proceeding, the defendant is generally limited to
challenging the bases for the revocation. See Wright v. State, 506 S.W.3d 478, 481
(Tex. Crim. App. 2016) (“The general rule is that an attack on the original conviction
in an appeal from revocation proceedings is a collateral attack and is not allowed.”).
      In the matters before us, it is clear that Appellant is asserting issues that are
directly, and only, related to his original plea proceedings. In fact, Appellant states
in his brief in each cause: “This appeal is a direct attack on the Judgment Deferring
Adjudication of Guilt and the Judgment Revoking Community Supervision and
Adjudicating Guilt based on the improper exclusion of [evidence] available to
[Appellant] at the time of entering his plea” (emphasis added). Appellant did not
file an appeal to challenge the imposition of his community supervision in either
plea proceeding, or any other issue related to it, until after the trial court had
                                          3
adjudicated his guilt and revoked his community supervision in both causes. Here,
the challenges that Appellant now raises are what Manuel and its progeny
specifically prohibit.
        Because the appeals before us arise from Appellant’s revocation/adjudication
proceedings, and because the issues raised by Appellant here only challenge the
disposition of his original plea proceedings, his efforts constitute an impermissible
collateral attack on the trial court’s original Orders of Deferred Adjudication. See
Manuel, 994 S.W.2d at 661–62; Schibi, 635 S.W.3d at 466.
                                      II. This Court’s Ruling
        We dismiss these appeals for want of jurisdiction.3




                                                         W. STACY TROTTER
                                                         JUSTICE
August 31, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        3
         We note that the proper remedy for pursuing the issues that Appellant has raised in these appeals
is by writ of habeas corpus under Article 11.07 of the Texas Code of Criminal Procedure.
                                                    4